   3:18-cv-03227-TLW-PJG            Date Filed 12/07/18       Entry Number 6        Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Heidi Tolles                                )
                                            )
                      Plaintiff,            )              C.A. No. 3:18-3227-TLW-PJG
                                            )
       v.                                   )
                                            )                    ANSWER
Corporate Solutions, LLC, and University of )           BY DEFENDANT UNIVERSITY
South Carolina,                             )              OF SOUTH CAROLINA
                                            )
                      Defendants.           )
                                            )

       Defendant University of South Carolina (“Defendant” or “University”) answers the

Complaint as follows:

                                    FOR A FIRST DEFENSE

       I.      The Complaint fails to state a claim upon which relief may be granted.

                                  FOR A SECOND DEFENSE

       II.     Plaintiff’s claims against the University are barred by the Eleventh Amendment to

               the United States Constitution and the doctrine of sovereign immunity.

                                   FOR A THIRD DEFENSE

       III.    Plaintiff’s claim for monetary relief is limited due to her failure to mitigate.

                                  FOR A FOURTH DEFENSE

       IV.     To the extent that Plaintiff’s claims are time-barred under the applicable statutes

               of limitations and the doctrine of laches, they should be dismissed.

                                   FOR A FIFTH DEFENSE

       V.      The actions taken by the University were made for legitimate business reasons, in

               good faith, and without malice. The University acted at all times in accordance
3:18-cv-03227-TLW-PJG          Date Filed 12/07/18       Entry Number 6        Page 2 of 5




          with the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq., and

          all other state and federal laws.

                              FOR A SIXTH DEFENSE

  VI.     Any claim for liquidated damages is barred because the University acted in good

          faith and in compliance with the FMLA and all other state and federal laws.

                            FOR A SEVENTH DEFENSE

  VII.    Plaintiff’s claims are barred under the doctrines of estoppel and waiver.

                            FOR AN EIGHTH DEFENSE

  VIII.   To the extent that Plaintiff alleges injuries that arose out of and in the course and

          scope of her employment, any such injuries, if substantiated, would be barred

          pursuant to S.C. Code § 42-1-540.

               FOR A NINTH DEFENSE AND BY WAY OF ANSWER

  IX.     A.     Each allegation of the Complaint not hereinafter expressly admitted is

                 denied.

          B.     The University responds to the allegations of the Complaint by paragraph

                 numbers corresponding to the respective paragraph numbers of the

                 Complaint as follows:

  1.      Admitted upon information and belief.

  2.      Admitted upon information and belief.

  3.      Admitted.

  4.      This paragraph states legal conclusions to which no response is required. To the

  extent a response is required, the University denies that any discriminatory employment


                                              2
3:18-cv-03227-TLW-PJG         Date Filed 12/07/18       Entry Number 6      Page 3 of 5




  practice occurred or any other violation of state or federal law.

  5.     This paragraph is a statement of jurisdiction requiring no response. To the extent

  a response is required, the University denies that any discriminatory employment practice

  occurred or any other violation of state or federal law.

  6.     This paragraph is a statement of venue requiring no response. To the extent a

  response is required, the University denies that any discriminatory employment practice

  occurred or any other violation of state or federal law.

                                        FACTS

  7.     The University incorporates its prior responses verbatim.

  8.     The University admits only that Plaintiff was hired as a Program Manager in or

  about 2014. The University denies the remaining allegations in this paragraph.

  9.     This is a statement of law requiring no response.

  10.    The University lacks sufficient information to admit or deny.

  11.    This is a statement of law requiring no response. To the extent a response is

  required, the University lacks sufficient information to admit or deny.

  12.    This is a statement of law requiring no response.

  13.    Denied.

  14.    The University admits the allegations in this paragraph only to the extent that

  Plaintiff came to the office for parts of June 11, 2018, and June 12, 2018. The University

  denies the remaining allegations in this paragraph.

  15.    Denied.

  16.    Denied.


                                            3
3:18-cv-03227-TLW-PJG         Date Filed 12/07/18     Entry Number 6       Page 4 of 5




  17.    This is a statement of law requiring no response. To the extent a response is

  required, the University denies the allegations.

  18.    Denied.

  19.    This is a statement of damages requiring no response. To the extent a response is

  required, the University denies the allegations.

  20.    Denied.

  21.    This is a statement of damages requiring no response. To the extent a response is

  required, the University denies the allegations.

                     AS TO THE FIRST CAUSE OF ACTION
                             (FMLA Interference)

  22.    The University incorporates its prior responses verbatim.

  23.    This is a statement of law requiring no response.

  24.    This is a statement of law requiring no response.

  25.    Denied.

  26.    This is a statement of damages requiring no response. To the extent a response is

  required, the University denies the allegations.

  27.    Denied.

  28.    This is a statement of damages requiring no response. To the extent a response is

  required, the University denies the allegations.

                 AS TO THE SECOND CAUSE OF ACTION OR
                  CAUSE OF ACTION IN THE ALTERATIVE
                            (FMLA Retaliation)

  29.    The University incorporates its prior responses verbatim.



                                            4
    3:18-cv-03227-TLW-PJG           Date Filed 12/07/18       Entry Number 6       Page 5 of 5




       30.     This is a statement of law requiring no response.

       31.     This is a statement of law requiring no response.

       32.     Denied.

       33.     Denied.

       34.     This is a statement of law requiring no response. To the extent a response is

       required, the University denies the allegations.

       35.     This is a statement of damages requiring no response. To the extent a response is

       required, the University denies the allegations.

       36.     Denied.

       37.     This is a statement of damages requiring no response. To the extent a response is

       required, the University denies the allegations.

       C.      The University denies Plaintiff’s prayer for relief.

       WHEREFORE, having fully answered the Complaint and having set forth various

defenses, the University requests that this action be dismissed and that it be awarded its costs.

                                                     Respectfully submitted,

                                                     s/ R. Hayne Hodges III
                                                     R. Hayne Hodges III (FID # 9663)
                                                     GIGNILLIAT, SAVITZ & BETTIS, L.L.P.
                                                     900 Elmwood Avenue, Suite 100
                                                     Columbia, South Carolina 29201
                                                     Phone: (803) 799-9311
                                                     Fax: (803) 254-6951
                                                     hhodges@gsblaw.net

December 7, 2018                                     Attorneys for Defendant University of South
Columbia, South Carolina                             Carolina




                                                 5
